Case: 16-60851    Document: 00514552546    Page: 1   Date Filed: 07/12/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit
                                 No. 16-60851                       FILED
                                                                July 12, 2018

VICTOR REVENCU,                                                Lyle W. Cayce
                                                                    Clerk
                                           Petitioner
v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                           Respondent




                         Petition for Review of an Order
                      of the Board of Immigration Appeals


Before KING, SOUTHWICK, and HO, Circuit Judges.
KING, Circuit Judge:
      Victor Revencu, a native and citizen of Moldova, petitions for review of
the decision of the Board of Immigration Appeals, upholding the immigration
judge’s denial of his application for withholding of removal under the
Immigration and Nationality Act, 8 U.S.C. § 1231(b)(3). The immigration judge
concluded—and the Board of Immigration Appeals affirmed—that Revencu
had not demonstrated that he was persecuted on account of his actual or
imputed political opinion or membership in a particular social group. We
DISMISS the petition for review with respect to Revencu’s arguments that we
lack jurisdiction to review. In all other respects, the petition is DENIED.
     Case: 16-60851      Document: 00514552546         Page: 2    Date Filed: 07/12/2018



                                      No. 16-60851
                                             I.
       Victor Revencu is a native and citizen of Moldova. In April 2010, he was
removed to Moldova after attempting to enter the United States with an
invalid B1/B2 visitor visa. About five years later, on May 9, 2015, Revencu
illegally entered the United States. On the same day, the Department of
Homeland Security (“DHS”) issued a decision to reinstate his April 2010
removal order pursuant to 8 U.S.C. § 1231(a)(5). However, Revencu was not
immediately deported, as he expressed fear of returning to Moldova. After
interviewing Revencu, an asylum officer found that Revencu had a reasonable
fear of persecution in Moldova. Subsequently, Revencu submitted an
application for withholding of removal under 8 U.S.C. § 1231(b)(3) and for
protection pursuant to the Convention Against Torture (“CAT”). 1
       In April 2016, an immigration judge (“IJ”) held a hearing to determine
the merits of his application. In a decision issued in June 2016, the IJ found
that Revencu’s claim of fear of return to Moldova was based on four incidents.
The first two involved only his then-future wife. The third and fourth involved
Revencu himself and occurred in December 2014. On December 15, the police
summoned him to the local station. At the station, several officers questioned
Revencu. One officer stated that Revencu was seen driving people to various
protests organized by Renato Usati, the leader of a recently formed opposition
party. The officers demanded that Revencu tell them about Usati. Revencu
denied knowledge of Usati, explaining that he was merely a bus driver and not
a supporter of Usati. The officers then asked Revencu to join Usati’s party so
that he could inform them about the party’s activities. Revencu told them that



       1 As his removal order was reinstated pursuant to 8 U.S.C. § 1231(a)(5), Revencu is
not eligible to apply for asylum under 8 U.S.C. § 1158. See Ramirez-Mejia v. Lynch, 794 F.3d
485, 489–91 (5th Cir. 2015). But he can apply for withholding of removal and CAT protection.
See id.
                                             2
    Case: 16-60851       Document: 00514552546    Page: 3   Date Filed: 07/12/2018



                                   No. 16-60851
he did not want to get involved. After advising him to consider their request,
the officers permitted him to leave.
         Four days later, Revencu was pulled over by several officers. One officer
directed the others to “get to work.” The officers then searched Revencu’s car
and produced a package of white powder and a knife. Though Revencu denied
ownership of those items, he was taken to the police station. Revencu was then
placed in a cell with only a chair. He was beaten by the officers and suffered a
fractured finger, fractured arm, and head injury. The next day, he was taken
to the room in which he had been questioned about Usati. An officer told
Revencu that the knife allegedly found in his car had been used in two
murders. Revencu stated that he had neither seen the knife before nor had the
knife been in his car. The officers then told Revencu that his troubles would
“go away” if he agreed to be their informant in Usati’s party. Though he had
no intention of actually being their informant, Revencu agreed because he
knew Usati was out of the country at that time and the police were planting
evidence on and arresting members of Usati’s party. The officers then released
him. About a month later, they called to tell him that Usati was returning and
that he needed to get ready to be an informant. To avoid becoming an
informant, Revencu left for the United States with his then-wife a few months
later.
          Based on these factual findings, the IJ denied Revencu’s application
for withholding of removal and CAT protection. With respect to withholding of
removal, the IJ agreed with DHS’s concession that the harm Revencu suffered
would constitute persecution if it was motivated by—as Revencu claimed—his
political opinion or membership in a particular social group. However, the IJ
concluded that Revencu never expressed a political opinion nor did the police
impute to Revencu any political opinion. The IJ also stated that Revencu failed
to identify his membership in a particular social group and, to the extent that
                                         3
    Case: 16-60851     Document: 00514552546      Page: 4    Date Filed: 07/12/2018



                                  No. 16-60851
the group was family members of Roma (since his wife is of Roma ethnicity),
the record contained no evidence that the persecution his wife suffered was
directed at him. Finally, the IJ concluded that the harm Revencu suffered did
not amount to torture under the CAT.
      Revencu then appealed the IJ’s decision to the Board of Immigration
Appeals (“BIA”), arguing that withholding of removal was warranted because
the harm suffered was based on his political opinion or membership in a
particular social group. The BIA found that the IJ did not clearly err with
respect to its determinations regarding political opinion and membership in a
particular social group and dismissed his appeal. Subsequently, Revencu filed
a petition for review of the BIA’s decision in this court.
                                        II.
      On appeal, Revencu makes four arguments. First, he contends that he
was persecuted based on political views imputed to him by the police. Second,
he argues that he will be persecuted for being in the particular social group of
family members of Roma. Third, he challenges the IJ’s determination that his
mistreatment was not torture under the CAT. Finally, he asks this court to
remand to the BIA so that the BIA can consider a derivative asylum claim
based on his wife’s recent grant of asylum.
      We do not have jurisdiction over his last two contentions. “[W]e have
jurisdiction to determine our own jurisdiction.” Omari v. Holder, 562 F.3d 314,
318 (5th Cir. 2009). We have jurisdiction to review a final order of removal only
if the petitioner has exhausted all administrative remedies available. See
8 U.S.C. § 1252(a)(1), (d). A petitioner fails to exhaust such remedies “as to an
issue if [he] do[es] not first raise the issue before the BIA.” Omari, 562 F.3d at
318. “[F]ailure to exhaust an issue deprives this court of jurisdiction over that
issue.” Id. at 319. Here, Revencu did not contest the IJ’s determination
regarding torture under the CAT to the BIA. Nor did he present his derivative
                                        4
    Case: 16-60851     Document: 00514552546     Page: 5   Date Filed: 07/12/2018



                                  No. 16-60851
asylum claim based on his wife’s grant of asylum to the BIA. Thus, “[h]is failure
to do so is a failure to exhaust, jurisdictionally barring us from addressing the
merits” of his last two arguments. Id.
      As Revencu exhausted his first two contentions, we have jurisdiction to
address them. “We review the BIA’s decision and only consider the IJ’s decision
to the extent that it influenced the BIA.” Shaikh v. Holder, 588 F.3d 861, 863
(5th Cir. 2009). We review questions of law de novo and factual findings under
the substantial evidence standard. Id. Whether the petitioner has proven
eligibility for withholding of removal or CAT protection is a factual finding that
we review under the substantial evidence standard. See Chen v. Gonzales, 470
F.3d 1131, 1134 (5th Cir. 2006). The substantial evidence standard “requires
only that the BIA’s decisions be supported by record evidence and be
substantially reasonable.” Shaikh, 588 F.3d at 863 (quoting Omagah v.
Ashcroft, 288 F.3d 254, 258 (5th Cir. 2002)). Under this standard, “reversal is
improper unless we decide ‘not only that the evidence supports a contrary
conclusion, but also that the evidence compels it.’” Chen, 470 F.3d at 1134
(quoting Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005)). “[T]he possibility
of drawing two inconsistent conclusions from the evidence does not prevent an
administrative agency’s finding from being supported by substantial evidence.”
Arif v. Mukasey, 509 F.3d 677, 679 (5th Cir. 2007) (per curiam) (quoting
Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966)). “The applicant has
the burden of showing that the evidence is so compelling that no reasonable
factfinder could reach a contrary conclusion.” Chen, 470 F.3d at 1134.
      “Under 8 U.S.C. § 1231(b)(3)(A), withholding of removal is a mandatory
form of relief if an alien’s life or freedom would be threatened in the country of
removal because of the alien’s race, religion, nationality, membership in a
particular social group, or political opinion.” Shaikh, 588 F.3d at 864. As
Revencu filed his application for withholding of removal in 2015, the REAL ID
                                         5
    Case: 16-60851     Document: 00514552546      Page: 6   Date Filed: 07/12/2018



                                  No. 16-60851
Act applies. Pub. L. 109-13, 119 Stat. 231 (2005) (codified in parts of 8 U.S.C.
§§ 1229a(c), 1158(b)). “[U]nder the REAL ID Act, an alien must ‘establish that
race, religion, nationality, membership in a particular social group, or political
opinion was or will be at least one central reason for persecuting the applicant.’”
Shaikh, 588 F.3d at 864 (quoting 8 U.S.C. § 1158(b)(1)(A)). The statutorily
protected ground cannot be “incidental, tangential, superficial, or subordinate
to another reason for harm.” Id. (quoting Matter of J–B–N & S–M–, 24 I. & N.
Dec. 208, 212 (B.I.A. 2007)). “Persecution has been construed as requiring a
showing that ‘harm or suffering will be inflicted upon [the petitioner] in order
to punish [him] for possessing a belief or characteristic a persecutor sought to
overcome.’” Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004) (per curiam)
(second alteration in original) (quoting Faddoul v. I.N.S., 37 F.3d 185, 188 (5th
Cir. 1994)). When an applicant for withholding of removal has suffered past
persecution, there is a rebuttable presumption that “the applicant’s life or
freedom would be threatened in the future in the country of removal.” Zhu v.
Gonzales, 493 F.3d 588, 596 (5th Cir. 2007) (quoting 8 C.F.R. § 208.16(b)(1)(i)).
      The standard for asylum is similar: an alien is eligible for asylum if he
is outside of his country and unable or unwilling to return because of
“persecution or a well-founded fear of persecution” on account of one of the
previously enumerated statutorily protected grounds. Sharma v. Holder, 729
F.3d 407, 411 (5th Cir. 2013) (quoting 8 U.S.C. § 1101(a)(42)(A)). An applicant
for asylum, as for withholding of removal, must show “proof of a nexus”
between the statutorily protected ground and the persecution. Id. at 412. Thus,
asylum cases that discuss whether the nexus requirement is fulfilled are
instructive in determining whether the statutorily protected ground is indeed
one central reason for persecution. The key difference in the standards for
asylum and withholding of removal is that for withholding of removal, the alien
“must demonstrate a ‘clear probability’ of persecution upon return.” Roy, 389
                                        6
    Case: 16-60851     Document: 00514552546     Page: 7   Date Filed: 07/12/2018



                                  No. 16-60851
F.3d at 138. “A clear probability means that it is more likely than not that the
applicant’s life or freedom would be threatened by persecution on account of”
one of the statutorily protected grounds. Id. The “clear probability” standard
for withholding of removal is more difficult than the “well-founded fear”
standard for asylum. See Chen, 470 F.3d at 1138 (“[T]he requirement of ‘clear
probability’ of persecution requires the applicant to show a higher objective
likelihood of persecution than that required for asylum.”).
                                       A.
      Revencu first claims that he was persecuted based on political views
imputed to him by the police. He argues that he was mistreated because the
police believed that he had access to inside information on Usati’s oppositional
political movement. In other words, he contends that there is sufficient proof
of a nexus between his imputed political opinion and the harm he suffered. In
order to prove that political opinion was one central reason for persecution,
“the alien ‘must demonstrate through some evidence, either direct or
circumstantial, that the persecutors [knew] of his (the alien’s) political opinion
and [have] or will likely persecute him because of it.” Sharma, 729 F.3d at 412
(second alteration in original) (quoting Ontunez-Tursios v. Ashcroft, 303 F.3d
341, 351 (5th Cir. 2002)).
      Here, the IJ found that Revencu had not proven that he was harmed
because of his political opinion or one imputed to him. According to the IJ,
though the police initially contacted Revencu based on his driving of Usati
supporters, he successfully disavowed his tie to Usati. The IJ explained that
Revencu was “so successful” in his renunciation that the police attempted to
recruit him as an informant, which was “a clear indication that they believed
his assertion that he was neither a member [nor] a supporter” of Usati’s party.
The BIA affirmed the IJ’s conclusions, stating that “the men who attempted to


                                        7
    Case: 16-60851     Document: 00514552546       Page: 8   Date Filed: 07/12/2018



                                   No. 16-60851
recruit the applicant and mistreated him were not motivated by a political
opinion imputed to him.” We agree with the immigration court.
      The Supreme Court case I.N.S. v. Elias-Zacarias, 502 U.S. 478 (1992), is
instructive. See Rivas-Martinez v. I.N.S., 997 F.2d 1143, 1145 (5th Cir. 1993)
(concluding that the Elias-Zacarias standard for forced conscription applied in
a case where guerrillas demanded that the petitioner give them “food and
assistance in disseminating anti-government propaganda”). In Elias-Zacarias,
the Court held that forced conscription by a guerrilla organization does not
necessarily constitute persecution on account of political opinion. 502 U.S. at
482. The Court stated that “the mere existence of a generalized ‘political’
motive underlying the guerrillas’ forced recruitment is inadequate to establish
. . . the proposition that [the petitioner] fears persecution on account of political
opinion.” Id. The Court went on to explain that the petitioner was required to
prove that “the guerrillas will persecute him because of [his] political opinion,
rather than because of his refusal to fight with them.” Id. at 483; see Jukic v.
I.N.S., 40 F.3d 747, 749 (5th Cir. 1994) (holding that the petitioner failed to
demonstrate that he would be persecuted based on his political opinion rather
than his prior refusal to fight with the Croatian army).
      Here, it may be that the police wanted to recruit Revencu to carry out
their political goals, but that is not sufficient to prove that Revencu was
persecuted on account of his political opinion. See Elias-Zacarias, 502 U.S. at
482 (stating that the guerrillas’ motive “to fill their ranks in order to carry on
their war against the government and pursue their political goals” did not
render the forced recruitment persecution on the basis of political opinion). The
focus of the nexus inquiry is on whether the “persecutors’ actions were
motivated by his, the alien’s, political opinions.” Ontunez-Tursios, 303 F.3d at
351. The police’s questioning during the first encounter may have been
motivated by their belief that Revencu was a Usati supporter, as they had seen
                                         8
    Case: 16-60851     Document: 00514552546       Page: 9   Date Filed: 07/12/2018



                                   No. 16-60851
him drive Usati supporters to protests. But it is clear that the police did not
think Revencu was a Usati supporter at the time of the arrest, beating, and
threat of false criminal prosecution. Their mistreatment of Revencu was
motivated by their desire for him to be an informant. This supports a fear of
persecution upon return because of his refusal to help them, rather than his
political opinion.
      During his hearing, Revencu testified that during the first encounter, he
told the police that he did not “want to be a member of a political party” and
that they asked him “to register as a member in their party.” We need not
decide today whether “not taking sides with any political faction is itself the
affirmative expression of a political opinion.” Elias-Zacarias, 502 U.S. at 483
(not deciding this issue but stating that it is “not ordinarily” the case). Revencu
did not testify that the dialogue regarding party membership occurred again
during the second incident, when the mistreatment happened. His testimony
demonstrates that the police’s sole focus during the second encounter was
getting Revencu to work as their informant. Even assuming that Revencu’s
statement was the assertion of political neutrality and that political neutrality
could constitute a political opinion, that opinion was not a central reason for
his harm. It was “incidental, tangential, superficial, or subordinate to” the
police’s motive of recruitment. Shaikh, 588 F.3d at 864 (quoting Matter of J–
B–N & S–M–, 24 I. & N. Dec. at 214); cf. Sangha v. I.N.S., 103 F.3d 1482, 1488,
1490–91 (9th Cir. 1997) (recognizing that political neutrality could qualify as
a political opinion but concluding that the nexus requirement was not fulfilled
since the petitioner “offered no evidence” to show that the terrorist
organization persecuted him because of any political opinion); Cruz-Lopez v.
I.N.S., 802 F.2d 1518, 1520 n.3 (4th Cir. 1986) (“Because we find an absence of
the requisite probability of persecution, we express no opinion on whether [the
petitioner’s] neutrality is a ‘political opinion’ under the statute.”).
                                         9
    Case: 16-60851       Document: 00514552546          Page: 10     Date Filed: 07/12/2018



                                       No. 16-60851
       This case is distinguishable from Sharma in which we held that the IJ’s
finding—affirmed by the BIA—that the petitioner failed to prove that he was
persecuted on account of his political opinion was not supported by substantial
evidence. 729 F.3d at 412. There, the petitioner “was not initially abducted by
the Maoists based on his political affiliation,” but “he was subjected to torture
and a longer detention than [the other students he was with] because of his
political opposition to the Maoists.” Id. “The Maoists then escalated their
abuse” when the petitioner told them he supported a political group opposed to
them. Id. We concluded that “[w]hile it was reasonable for the BIA in this case
to find that the Maoists were motivated, at least in part, by [the petitioner’s]
refusal to cooperate with them,” the BIA did not consider “all of the evidence
in the record relating to whether the Maoists were also motivated by Sharma’s
political opinion.” Id. In contrast, here, the police were motivated primarily,
not just “in part,” by Revencu’s “refusal to cooperate” with them, and his
political opinion, if any existed or was imputed to him by the police, played an
incidental role. Id.
       In sum, Revencu has not “set forth evidence so compelling that ‘no
reasonable factfinder could fail to find’” the nexus requirement fulfilled.
Ontunez-Tursios, 303 F.3d at 351 (quoting Elias-Zacarias, 502 U.S. at 484).
                                             B.
       Revencu also contends that he will be persecuted for being in the
particular social group of family members of Roma. He explains that since his
wife’s persecutors hate Roma, they would hate her spouse too. 2 To prove that
he was persecuted based on his membership in a particular social group,



       2 To the extent that Revencu makes a claim that he is entitled to withholding of
removal based on a pattern or practice of persecution of a group of persons similarly situated
on account of a statutorily protected ground, see Zhao, 404 F.3d at 307, we lack jurisdiction
to consider such a claim because he did not raise it to the BIA, see Omari, 562 F.3d at 318.
                                             10
    Case: 16-60851       Document: 00514552546    Page: 11   Date Filed: 07/12/2018



                                   No. 16-60851
Revencu must demonstrate that he is a member “of a group of persons that
share a common immutable characteristic that they either cannot change or
should not be required to change because it is ‘fundamental to their individual
identities or consciences.’” Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786
(5th Cir. 2016) (quoting Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir.
2012)).
      The IJ found that to the extent Revencu’s claimed social group was
family members of Roma, the record is devoid of evidence that the persecution
suffered by his wife was directed at him. The BIA agreed. Revencu has not
proffered any evidence to compel a contrary conclusion. While his wife was
beaten twice based on her ethnicity, he was not physically present at those
times. Persecution of family members alone cannot render an alien eligible for
withholding of removal. Cf. Arif, 509 F.3d at 681 n.15 (“[A]n alien ‘cannot rely
solely on the persecution of her family members to qualify for asylum.’”
(quoting Margos v. Gonzales, 443 F.3d 593, 598 (7th Cir. 2006))). Thus, we
affirm the BIA’s decision with respect to persecution based on membership in
a particular social group.
                                       III.
      For the foregoing reasons, Revencu’s petition for review is DISMISSED
with respect to his arguments that we lack jurisdiction to review and DENIED
in all other respects.




                                        11